FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: May 6, 2015 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 4672837, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A Optibase Ltd. (NASDAQ: OBAS) ("Optibase" or the "Company") hereby reports that as part of a contemplated offering of non-convertible Series A Bonds (the "Bonds") to the public in Israel only, the Company published today in Israel the following documents: (i) a draft of the deed of trust governing the Bonds; (ii) a rating report of the Bonds; (iii) presentation regarding the Company's business and operations. The following is a short summary of the principal terms of the Bonds: The principal of the Bonds will be repayable in semiannual installments on June 30 and on December 31 of each of the years of 2016 through 2021, commencing on June 30 2016. The Bonds will bear interest at a fixed annual rate which will be determined by a public tender. The interest on the Bonds will be paid in semiannual installments on June 30 and on December 31 of each of the years 2015 through 2021, commencing on June 30 2015. The Bonds will not linked (principal and interest) to any currency or index. The Bonds are unsecured. In the deed of trust governing the Bonds, the Company undertook, among other things, to comply with certain financial covenants. The deed of trust further includes certain events of default, including, among other things: the existence of a real concern that the Company will not meet its material undertakings towards the Bondholders; breach of the Company's undertaking regarding the compliance with specific financial covenants, cross default and occurrence of certain 'change of control' events. Midroog Ltd., an affiliate of Moody’s, assigned a rating of "Baa1/Stable" on a local scale for the offering of Bonds in an aggregate amount of up to NIS 60 million. An unofficial translation of the rating report is attached hereto as an Exhibit. The execution, timing, terms and amount of such offering have not yet been determined and are subject to further approval of the Company's Board of Directors', approval from the TASE for the prospectus that will be published in Israel and receipt of a permit from the Israel Securities Authority for the Company's prospectus There is no assurance that such offering will be executed, nor to its timing, terms and amount. The public offering of the Bonds will be made in Israel to residents of Israel only. The Bonds will not be registered under the U.S Securities of Act of 1933, as amended, and will not be offered or sold in the United States absent registration or applicable exemption from the registration requirements. This report shall not constitute an offer to sell or solicitation of an offer to buy any Bonds. This report contains forward-looking statements concerning our financing plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this report are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, whether or not the company will be able to raise capital through the sale of debt securities, the final terms and timing of the proposed offering, the satisfaction of customary conditions related to the proposed public offering, the impact of general economic, industry or political conditions in Israel or internationally, and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this report, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/ Amir Philips ————— Amir Philips Chief Executive Officer Date: May 6, 2015 Optibase Ltd. Initial Rating Report | May 2015 Contacts: Anna Aizenberg-Ben Lulu, Analyst annaa@midroog.co.il Eylon Garfunkel, Team Leader eylong@midroog.co.il Ran Goldstein, CPA, Adv., VP rang@midroog.co.il Optibase Ltd. Issue Rating Baa1 Outlook: Stable Midroog announces the assignment a Baa1 rating with stable outlook for a series of bonds up to NIS 60 million in par value, to be issued by Optibase Ltd. (hereinafter: "Optibase" or "the Company"). The issue proceeds will be used, inter alia, for current and future investments and for the Company's ongoing activity. The Company projects that it will hedge the shekel denominated bond proceeds against future investments insofar as are made in foreign currency. The issue rating is based on data submitted to Midroog up to May 06, 2015. Midroog may reconsider and revise the rating assigned according to the actual terms of the bonds and additional data, insofar as they change. Company Profile The Company was incorporated and registered in Israel in 1990 under the name Optibase Advanced Systems (1990) Ltd. In 1993 the Company changed its name to Optibase Ltd., and it operates by that name to this day (the Company is a public one whose shares are traded on Nasdaq.) As of December 31, 2014 the Company was held by a family foundation called The Capri Family Foundation (74.07%). Note that until 2012, the Company's controlling shareholder was Mr. Shlomo Wyler, today the CEO of the fully-owned Company subsidiary Optibase Inc., which manages the Company's operations in the U.S. Mr. Wyler has more than 30 years' experience in acquiring and managing real estate properties, mainly in the U.S. and Switzerland. From its establishment until 2009, the Company engaged in video streaming, and in 2009 expanded its range of operations to fixed income real estate investments. In 2010 the Company sold all its activity in video streaming and today engages in acquiring and managing fixed income real estate, in Switzerland and the U.S. As of the date of this report, the Company owns four main income-generating properties and a portfolio of residential apartments, located in Switzerland and the U.S.: · Switzerland – Two commercial properties, one (CTN) which the Company co-owns with the Israeli insurance company "Phoenix", located in an industrial park near Geneva, which includes six buildings for commerce, offices, laboratories and other (mainly biotech and electronics). Among the property's key tenants is LEM (one of Switzerland's leading electronics companies, which aside from its activity there, manufactures in China, Japan and Bulgaria). The second property is located in the city of Rumlang, near the Zurich airport, which has offices, storage space, logistics and commerce. Among its key tenants is DHL. 2 · U.S. – With partners, owns an office building in Philadelphia, and with partners (including the "Phoenix"), owns a portfolio of shopping centers in Texas.Also, as of the date of this report, the Company still owned approximately 25 condos in Miami, after selling 11 condos it had owned in October 2014. The Miami sale is expected to contribute to the Company's cash flow in the short and medium term. Also, according to the Company's reports, in December 2014 it signed an agreement to buy a portfolio of approximately 27 shopping centers in Bavaria, Germany. The key tenant is Edeka, one of Germany's leading retail chains. According to the 2014 Annual Report, the transaction is expected to be consummated in the second quarter of 2015. The Company is listed on NASDAQ, and its financial statements are presented according to US-GAAP, not IFRS. Since the Company presents its financial statements according to US-GAAP rules, not IFRS, real estate assets are not presented at market value in its financial statements, and accrues depreciation expenses in each period. When reviewing the Company, Midroog considered the pro forma resulting from asset values based on updated evaluations of the income-generating properties that are consolidated in the reports, including adjustment, inter alia, of the volume of shareholders equity, the balance sheet, the CAP and net profit, to IFRS (regarding the pro forma period only), so the Company would be analyzed on the same basis as other rated companies. 3 Key Financial Information – Consolidated Report ($K)US-GAAP Key financial information ($K) Total revenues NOI EBITDA, without revaluation EBITDA / revenues 61
